the record. Thus, there was nothing in the underlying action to which the
                lien could attach and the district court prematurely adjudicated the
                attorney lien. NRS 18.015(4)(a); Leventhal, 129 Nev. Adv. Op. No. 50, 305
                P.3d at 910 (holding that questions of statutory construction are reviewed
                de novo). Accordingly, we remand this matter for the district court to
                vacate its attorney lien judgment.
                            It is so ORDERED. 1



                                                                       •
                                        ParragcrefarrThr



                Douglas                                     Cherry


                cc: Hon. Kathleen E. Delaney, District Judge
                     Hon. Susan Scann, District Judge
                     Richard Afrand
                     Gabroy Law Offices
                     Eighth District Court Clerk


                     'We do not disturb that portion of the district court's order
                permitting Gabroy's withdrawal.

                       Gabroy's argument that Afrand's July 21, 2011, release precludes
                the instant appeal lacks merit. The release pertained to the fee disputes
                that the arbitration panel adjudicated, and the arbitration panel expressly
                declined to address the fee dispute in the underlying case.

                      Afrand requests from this court various other relief related to his fee
                dispute with Gabroy, but such relief is beyond the scope of this appeal and
                we decline to consider those arguments.

                      This order constitutes our final resolution of this appeal.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A